Citation Nr: 0202657	
Decision Date: 03/21/02    Archive Date: 04/04/02

DOCKET NO.  00-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for leg disabilities, 
diagnosed as peripheral vascular disease, as secondary to 
service connected bilateral knee disability.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for traumatic 
arthritis of both knees, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in May 2000.  In May 2001, the Board remanded 
these issues for additional development.


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the veteran's arteriosclerotic peripheral vascular disease of 
the lower extremities is proximately due to his service 
connected bilateral knee disability.

2.  There is no competent medical evidence demonstrating that 
the veteran's current back disability, diagnosed as chronic 
low back pain with degenerative changes and possible left S1 
radiculopathy, is causally related to active service.

3.  The veteran's right knee disability is productive of no 
more than slight impairment due to recurrent subluxation or 
instability.  His additional symptoms include pain, 
occasional swelling and range of motion from zero degrees of 
extension to 130 degrees of flexion, but there is no X-ray 
evidence of degenerative changes.

4.  The veteran's left knee disability is productive of no 
more than slight impairment due to recurrent subluxation or 
instability.  His X-ray confirmed arthritis of the left knee 
is manifested by pain, occasional swelling and range of 
motion from zero degrees of extension to 130 degrees of 
flexion.

5.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Peripheral vascular disease of the lower extremities is 
not proximately due to service connected disability.  38 
U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); 38 C.F.R. § 3.310(a) (2001).

2.  Lumbar spine disability was not incurred or aggravated in 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2001).

3.  Right knee disability with lateral instability is not 
more than 10 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2001).

4.  Left knee disability with lateral instability is not more 
than 10 percent disabling.  38 U.S.C.A. § 1155 (West 1991); 
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. Part 4, §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2001).

5.  Arthritis of the left and right knees is 10 percent and 
noncompensably disabling, respectively, according to 
applicable schedular criteria; .  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010-5003 
(2001); VAOPGCPREC 9-98 (August 14, 1998).

6.  The veteran is not individually unemployable by reason of 
service-connected disability.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.1, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The RO has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  This claim was remanded to the RO in 
May 2001 for additional development under the VCAA.  See  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOC), the RO has advised the veteran 
(and his representative) of the Reasons and Bases in denying 
his claims.  In this case, the veteran has supplied private 
medical records which he felt were relevant to his claims on 
appeal.  The RO has obtained his VA clinical records, and 
provided him recent VA orthopedic and mental disorders 
examinations.  The veteran has not advised the RO of the 
existence of any additional medical records relevant to his 
claims on appeal.  Furthermore, as addressed below, the Board 
finds that further examination or opinion relating to the 
service connection claims on appeal is not necessary as there 
is sufficient medical evidence of record to make a decision 
on the claims.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 
Fed. Reg. at 45632 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)). 

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.  In this respect, the 
case has been fully developed, proper notice has been issued 
and there are no outstanding requests to obtain additional 
evidence or information.  Accordingly, the Board finds that 
no prejudice accrues to the veteran in proceeding to the 
merits of his claim at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).

II.  Factual summary

The veteran contends that he is entitled to service 
connection for residuals of a back injury in service as well 
as peripheral vascular disease of the lower extremities as 
secondary to service connected bilateral knee disability.  He 
also contends that he is entitled to higher disability 
ratings for his service connected left and right knee 
disabilities.  He argues that the nature and severity of his 
service connected disabilities precludes him from securing 
and following a substantially gainful occupation.

The veteran's pre-induction examination, dated in May 1967, 
revealed "NORMAL" clinical evaluations of his "VASCULAR 
SYSTEM (Varicosities, etc.), his "LOWER EXTREMITIES 
(Strength, range of motion)" and "SPINE, OTHER 
MUSCULOSKELETAL."  A review of service medical records 
reflect that he reported a history of "several incidences of 
back injury" in service, to include falling from a mountain 
in Korea.  In April and May 1969, he was treated on a weekly 
basis for complaint of low back pain.  His physical findings 
were significant for limited range of motion and increased 
lumbar lordosis.  His X-ray examination, however, was 
negative.  He was given an assessment of lumbosacral strain 
which was treated with bed rest, Williams Flexion exercises, 
posture training, pain medication and a temporary profile.  A 
May 13, 1969 clinical record noted that "all findings from 
physical exam are all WNL (within normal limits).  Is 
moderately lordotic."  A May 15, 1969 clinical record noted 
some relief of lower back pain with "SWD" (short wave 
diathermy).  His treatment was discontinued on May 29, 1969.  

On June 24, 1969, the veteran was struck by an automobile 
after attempting to jump off a bridge.  An extensive 
orthopedic, neurologic and psychiatric evaluation resulted in 
diagnoses of concussion, mild organic brain syndrome, and 
chronic, moderate schizoaffective type schizophrenic reaction 
and bilateral knee disability manifested by laxity of the 
medial collateral ligaments with moderate instability.  His 
Physical Evaluation Board (PEB) proceedings, dated in 
November 1969, revealed diagnoses of chronic brain syndrome 
associated with brain trauma, schizoaffective type 
schizophrenic reaction and bilateral knee instability.  He 
was also given "NORMAL" clinical evaluations of his 
"VASCULAR SYSTEM (Varicosities, etc.) and "SPINE, OTHER 
MUSCULOSKELETAL."

In a rating decision dated in February 1970, the RO granted 
service connection for chronic brain syndrome with brain 
trauma and schizophrenia, assigning an initial 50 percent 
evaluation.  The RO also granted service connection for 
bilateral knee disability with moderate instability, 
assigning initial 20 percent evaluations for each knee.

On VA Compensation and Pension examination (C&P), dated in 
January 1971, the veteran complained of headache, knee and 
right arm pain which, according to the examiner, appeared to 
be inflated and exaggerated.  His physical examination 
resulted in diagnoses of relaxed collateral ligaments of the 
left knee and relaxed medial ligaments of the right knee.  
His psychiatric consultation noted his in-service history of 
"alcoholic excesses, a distaste for military service, which 
rose to the point where there was nothing he wouldn't do to 
get out."  He appeared content to rely on his compensation 
for his needs, and was suspected of having better insight 
than he implied.  His psychiatric examination "fail[ed] to 
reveal any significant symptoms" and he was given a 
diagnosis of mild, chronic brain syndrome in a passive 
aggressive personality.  

In an April 1971 rating decision, the RO reduced the rating 
for organic brain syndrome to 30 percent disabling.  

On VA (C&P) examination dated in February 1973, the veteran 
primarily complained of bilateral knee pain with give-way.  
His physical examination, which was limited to his knees, 
resulted in diagnoses of mild relaxation of the left lateral 
collateral ligament, and mild relaxation of the right medial 
collateral ligament.  He had been performing work as a 
laborer for an electric company.  His psychiatric 
consultation resulted in a diagnosis of mild schizoaffective 
psychosis.

In a February 1973 rating decision, the RO reduced the rating 
for organic brain syndrome, left knee disability and right 
knee disability to 10 percent evaluations for each.  

The record next reflects that the veteran underwent VA 
hospitalization in August 1976 due to multiple physical 
complaints, to include bilateral knee and low back pain.  At 
that time, he reported a 1968 injury to his back by falling 
off a truck in Korea.  Physical examination of his lumbar 
spine showed excess muscle splinting with limited range of 
motion.  His left patellar reflex was diminished with no 
plantar response.  Otherwise, his physical examination was 
unremarkable.  His X-ray examination of the lower dorsal 
spine, lumbar spine, sacrum and left knee showed no evidence 
of bone or joint abnormality.  He participated in 
hydrogymnastics and conditioning exercises, which completely 
relieved his pain.  He was discharged with a diagnosis of 
psychophysiologic musculoskeletal disorder.  

A July 1992 discharge summary report from Riverside Medical 
Center reveals the veteran's inpatient admission due to a 
syncopal episode with probable seizure.  An examination of 
his musculoskeletal system was "negative" and it was noted 
that the veteran might have had an alcohol withdrawal 
seizure.  He next sought treatment at VA in October 1993 for 
an evaluation of lower back pain "off & on since 1969."  He 
further reported a 2-year history of pain radiating down the 
left leg with increased symptoms over the last two months.  
An X-ray examination was significant for minimal lumbar 
scoliosis.  He was given a diagnostic impression of chronic 
low back pain. He was treated for a lacunar infarction of the 
upper pons at the University of South Alabama Medical Center 
in March 1995.

On VA mental disorders examination, dated in April 1999, the 
veteran voiced complaint of recurrent headaches, impatience, 
easy upset, hearing voices in his head and depression in 
certain situations.  On mental status examination, he was 
alert and cooperative.  He spoke with a normal voice and slow 
rate.  His eye contact and psychomotor activity was within 
normal limits.  His mood was euthymic with appropriate 
affect.  He denied suicidal or homicidal thoughts.  He also 
denied auditory and visual hallucinations or paranoid 
ideations.  He was oriented to time, place, person and 
situation.  His remote history was not too good as he was not 
able to give a good history with name, date and event.  His 
recent memory was good.  His retention and recall were poor 
as he was not able to recall any of three unrelated objects 
after five minutes.  His intelligence was estimated as 
average, and he was capable of serial sevens.  His judgment, 
impulse control and insights were satisfactory.  He was given 
an impression of psychotic disorder not otherwise specified, 
and assigned a Global Assessment of Functioning (GAF) Score 
of 70 for the current year.

On VA joints examination, dated in April 1999, the veteran 
complained of bilateral knee pain with a more symptomatic 
left knee.  He had occasional swelling of both knees with 
give-way episodes involving the left knee.  His symptoms were 
increased with weight bearing, squatting or stair climbing 
activities.  On physical examination, he moved about the room 
with an unremarkable gait pattern.  His left and right knees 
demonstrated 0-130 degrees range of motion with slight pain 
on motion.  He had slight enlargement, positive patella grind 
test and mildly positive Lachman's test of both knees.  There 
was no swelling or tenderness.  He had a mild lateral laxity 
to varus stress of the left knee at 30 degrees of flexion.  
His collateral ligaments of the right knee were stable.  An 
X-ray examination of the left knee was significant for 
suspected chondrocalcinosis in the lateral compartment.  An 
X-ray examination of the right knee was interpreted as 
showing "NORMAL RIGHT KNEE."  He was diagnosed with 
residuals of knee injury with lateral instability, possible 
anterior cruciate ligament (ACL) tear, and degenerative 
changes of both knees.  The examiner further noted that the 
veteran manifested mild pain on motion and that, while pain 
could further limit functional ability during flare-ups or 
with increased use, it was not feasible to attempt to express 
any additional functional loss in terms of additional degrees 
of motion. 

The veteran's subsequent VA clinical records reveal his 
treatment for numerous maladies, to include back pain, knee 
pain, uncontrolled hypertension, degenerative joint disease, 
chronic ischemic heart disease with angina, arteriosclerotic 
peripheral vascular disease, skin rash and anxiety neurosis.  
A November 1998 consultation regarding bilateral calf and hip 
claudication impression of mild to moderate arteriosclerotic 
peripheral vascular disease of the lower extremities.  At 
that time, he reported that his peripheral vascular disease 
was not interfering with his work as he did not have to walk 
very much.  A September 1999 physical examination was deemed 
unremarkable.  In September 2000, he reported that his 
peripheral vascular disease was starting to interfere with 
his life-style and quality of life.

On VA spine examination, dated in July 2001, the veteran 
stated that, following his back injuries in service, he "did 
okay over the years until about 1998, when he started 
developing increasing lower back pain."  He denied any other 
history of injury.  His current back pain varied in severity, 
and was exacerbated by bending, lifting, and walking.  He 
also described pain radiating out of the back and down the 
left foot with episodes of numbness and tingling.  On 
physical examination, he moved about the room without 
apparent difficulty and was able to stand erect.  The 
examiner provided a diagnosis of chronic low back pain with 
possible left S1 radiculopathy and degenerative changes.  The 
examiner also provided the following opinion:

I will no[w] address the directives of the 
remand.  As previously noted, the C-file was 
available and reviewed prior to and in 
conjunction with the examination.  We were to 
express an opinion as to the following 
questions:

What is the current diagnosis or diagnoses of 
back disability - Present diagnosis includes 
low back pain with possible S1 radiculopathy - 
degenerative changes per records.  We were 
asked if it was at least as likely as not that 
his back condition was related to the symptoms 
noted in the service or otherwise related to 
the service.  I think that this can only be 
expressed as a possibility as opposed to 
reasonable medical certainty or even as likely 
as not.  Per his history, he did well over the 
years until about 1998; when he began having 
rather significant problems with his back with 
radiating pain into the left leg.

The examiner later noted that the X-ray examination was 
significant for mild disc space narrowing and osteophyte 
formation at L3-4 and L4-5 with mild to moderate degenerative 
disc changes at L3-4 and L4-5.  There also appeared to be a 
bullet fragment projecting over the left upper quadrant.

On VA mental disorders examination, dated in July 2001, the 
veteran complained of occasional auditory hallucinations, 
loss of memory, sadness, being alone, easy temper and 
aggravation since the accident, disturbed sleep and poor 
appetite.  He had not sought mental health treatment or used 
medication over the last ten years.  He was not paranoid 
towards other people, but preferred to be alone.  He did 
appreciate company and expressed a real liking for people.  
He last worked a maintenance job for more than two years full 
time.  He gave up his employment due to back and knee pain, 
and not because of his nervousness.  On mental status 
examination, he was dressed and groomed above the usual 
standard.  He was spontaneous and showed no looseness of 
association.  He made his wishes known, and answered 
questions quickly and with relevance.  He showed evidence of 
continuing organic brain syndrome by having no memory of his 
1969 accident.  He maintained good eye contact most of the 
time, but episodically seemed to stare in space and be lost 
within himself.  There were no abnormal psychomotor 
movements.  His gait and gestures were normal.  He was alert 
with a clear sensorium, fully oriented and rational.  He 
understood that hearing voices was strange to most people, 
and had had long periods without auditory hallucination.  His 
mood was depressed.  He looked depressed in his posture and 
facial expression.  He stated that he was sad most of the 
time, and thought of himself as a loner.  Suicide had crossed 
his mind, but he had no serious intent.  He did have more 
temper and aggravation since the accident.  He denied 
impulses to hurt others.  His sleep was disturbed, and his 
appetite was poor.  His sexual drive was normal.  He did not 
complain of fatigue or lack of energy.  His memory was 
impaired.  He recalled three objects after a brief delay.  
His concentration was good.  His thinking was concrete.  His 
insight was vague and confused.  His judgment appeared to be 
good.

The examiner provided opinion that the veteran continued to 
manifest symptoms of poor memory and loss in capacity for 
abstract thinking associated with dementia.  He did not 
manifest any active schizophrenia.  He continued to report 
some vague experiences of hearing voices, but not knowing 
what they are saying.  His mental status examination did not 
block him from maintaining employment.  He gave up his 
employment because of back and knee pain, and not because of 
interpersonal problems or mental confusion.  The examiner 
rendered a diagnosis of mild, organic brain syndrome, and 
assigned a GAF score of 65 which represented some symptoms 
and impairments but generally functioning pretty well.

III.  Service connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Additionally, service connection may be established on a 
secondary basis for disability which is proximately due to or 
the result of a service connected disease or injury.  See 
also 38 C.F.R. § 3.310(a) (2001).  The United States Court of 
Appeals for Veterans Claims has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West Supp. 2001).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

A.  Leg disability

The veteran alleges that he manifests a bilateral leg 
disability, diagnosed as peripheral vascular disease, which 
is proximately caused by his service connected bilateral knee 
disabilities.  He has not alleged that this disease process 
was incurred or aggravated in active service.  His medical 
records first establish a diagnosis of arteriosclerotic 
peripheral vascular disease almost 30 years following his 
separation from service.  There is no competent medical 
evidence of record establishing that this disease process has 
any etiological relationship to his service connected 
bilateral knee disabilities.  Rather, the diagnosis itself 
establishes that his peripheral vascular disease is 
etiologically related to his arteriosclerotic heart disease.

In this case, the only evidence suggesting a causal 
relationship between arteriosclerotic peripheral vascular 
disease and service connected bilateral knee disability 
consists of the veteran's personal opinion.  As a lay person 
not shown to be trained in the medical sciences, the veteran 
is only competent to describe the physical manifestations of 
his disease.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His lay opinion, in and of itself, is of no 
probative value regarding the diagnosis and etiology of his 
peripheral vascular disease.  Id.  See generally 66 Fed. Reg. 
45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).  Thus, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim for service connection for service connection for leg 
disabilities, diagnosed as peripheral vascular disease, as 
secondary to service connected bilateral knee disability.  
His claim, therefore, must be denied.  The benefit of the 
doubt rule is not for application.  38 U.S.C. § 5107(b) (West 
Supp. 2001).

B.  Back disability

The veteran next contends that his current back disability, 
diagnosed as chronic low back pain with degenerative changes 
and possible left S1 radiculopathy, is causally related to 
several back injuries in service.  His service medical 
records indeed reflect a history of back injuries with a two-
month period of clinical treatment for lumbosacral sprain.  
His treatment was formally discontinued on May 29, 1969.  The 
record next reflects in-patient treatment for orthopedic and 
headache complaints, to include back pain, during a VA 
hospitalization in 1976.  At that time, he was diagnosed with 
psychophysiologic musculo-skeletal disorder and was 
asymptomatic upon his discharge.  The record next reflects 
treatment for back pain two decades later with a current 
diagnosis of chronic low back pain with possible left S1 
radiculopathy and degenerative changes.

The veteran has supplemented the lack of medical evidence in 
this case by describing intermittent episodes of back pain 
since service.  The Board finds some probative value in his 
description of symptoms that he manifested in service and 
thereafter.  See Espiritu, 2 Vet. App. 492 (1992).  But, his 
statements alone are insufficient to establish service 
connection.  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(lay statements of similarity of in-service and post- service 
orthopedic symptoms are insufficient to provide a medical 
nexus).  A VA examiner, upon review of the claims folder, 
determined that it would be speculative to assert that the 
veteran's current back disability was at least as likely as 
not related to in-service events.  The examiner did indicate, 
however, that it was at least medically possible.  

It is a well-settled principle that the Board cannot 
supplement the record with its own unsubstantiated medical 
opinion but, rather, must base its decision on the evidence 
and opinion on record.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The Board finds positive in-service evidence 
tending to show that the veteran's back injury in service was 
acute and transitory in nature and without any residuals.  
This evidence includes the discontinuance of orthopedic 
treatment on May 29, 1969, negative X-ray examination results 
and a normal clinical evaluation of the spine upon his 
discharge, as indicated on the October 1969 PEB report.  
Otherwise, there is no competent medical evidence 
demonstrating that it is at least as likely as not that the 
veteran's current back disability is related to active 
service.  The Board further notes that there is no medical 
opinion of record suggesting that the veteran's degenerative 
changes of the lumbar spine are traumatic in nature.  Based 
on the facts of this case, the Board must deny the claim as 
the preponderance of the evidence weighs against a finding of 
service connection for back disability.  The benefit of the 
doubt rule is not for application.  38 U.S.C. § 5107(b) (West 
Supp. 2001).

IV.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2001).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2001).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.71a 
(2001).  The veteran's left and right knee disabilities have 
been separately evaluated as 10 percent disabling, under 
Diagnostic Code 5257, for slight impairment due to recurrent 
subluxation or lateral instability.  Pursuant to that 
diagnostic code, moderate impairment due to recurrent 
subluxation or lateral instability warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  A 
30 percent rating is warranted for severe impairment due to 
recurrent subluxation or lateral.

Degenerative or traumatic arthritis, which is part and parcel 
of service connected knee disability, may be separately 
rated.  See VAOPGCPREC 9-98 (August 14, 1998).  Diagnostic 
Code 5010-5003 provides that traumatic arthritis established 
by X-ray findings will be evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  With respect to the diagnostic codes for limitation of 
motion of the knee, Diagnostic Codes 5260 and 5261 provide 
noncompensable ratings when flexion is limited to 60 degrees 
or extension is limited to 5 degrees.  A 10 percent rating 
would require flexion limited to 45 degrees or extension 
limited to 10 degrees and a 20 percent rating would require 
flexion limited to 30 degrees or extension limited to 15 
degrees.  Normal range of motion of the knee is measured from 
0 degrees of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2001).


A.  Right knee

In the case, the veteran primarily complains of right knee 
disability manifested by pain and occasional swelling with an 
exacerbation of symptoms by weight-bearing and/or prolonged 
use.  His examination findings in April 1999 were significant 
for slight pain on motion, positive patella grind test and 
mildly positive Lachman's test.  His collateral ligaments 
were stable.  His range of motion measured from 0 degrees of 
extension to 130 degrees of flexion.  His X-ray examination 
was interpreted as showing "NORMAL RIGHT KNEE."  His VA and 
private clinical records offer no other significant findings 
during the appeal period.

The VA examiner in April 1999 described the veteran's right 
knee lateral instability and overall knee disability in terms 
of slight and mild.  Thus, the Board finds, by a 
preponderance of the evidence, that the veteran's right knee 
disability is manifested by no more than slight impairment 
due to recurrent subluxation or lateral instability.  Thus, a 
rating in excess of 10 percent under Diagnostic Code 5257 is 
not warranted.  The Board finds no further basis for an 
increased evaluation, and there is no doubt of material fact 
to be resolved in the veteran's favor.  38 U.S.C. § 5107(b) 
(West Supp. 2001).

B.  Left knee

In the case, the veteran primarily voices complaint of left 
knee disability manifested by pain, occasional swelling and 
episodes of give-way with an exacerbation of symptoms by 
weight-bearing and/or prolonged use.  His examination 
findings in April 1999 were significant for slight pain on 
motion, positive patella grind test, mildly positive 
Lachman's test, mild lateral laxity to valgus stress and 
slight knee enlargement.  His range of motion measured from 0 
degrees of extension to 130 degrees of flexion.  His X-ray 
examination was significant for suspected chondrocalcinosis 
of the lateral compartment.  His VA and private clinical 
records offer no other significant findings during the appeal 
period.

The VA examiner in April 1999 described the veteran's left 
knee lateral instability and overall knee disability in terms 
of slight and mild.  Thus, the Board finds, by a 
preponderance of the evidence, that the veteran's left knee 
disability is manifested by no more than slight impairment 
due to recurrent subluxation or lateral instability.  Thus, a 
rating in excess of 10 percent under Diagnostic Code 5257 is 
not warranted.  

C. Arthritis of the knees

The Board notes that the RO has assigned a 10 percent rating 
for traumatic arthritis of "both" knees.  The Board notes 
that the left and right knee constitute separate disabilities 
which must be assigned separate, and not combined, disability 
evaluations.  Thus, if a higher rating is to be assigned in 
this case, it must be demonstrated that each knee meets the 
criteria for a compensable evaluation or that one knee meets 
the criteria for more than a 10 percent evaluation.

Turning to the question of whether a separate rating may be 
assigned on the basis of limitation of motion with functional 
impairment considered, the most recent VA examination 
findings reveal right knee range of motion measured as 0 
degrees of extension with 130 degrees of flexion.  The VA 
examiner described slight pain on motion, and that pain could 
certainly further limit functional ability during flare-ups.  
It was noted, however, that an attempt to express any further 
functional disability in terms of loss of range of motion was 
not feasible.  Based upon the evidence of record, the Board 
must find that, even with consideration of functional 
impairment during flare-ups and upon prolonged use, the 
preponderance of the evidence establishes that the veteran's 
right knee range of motion falls well short of the criteria 
necessary for even a compensable rating under either 
Diagnostic Code 5260 or 5261.  The Board further finds that 
the veteran is not entitled to a separate 10 percent 
evaluation under Diagnostic Code 5010-5003.  In this respect, 
there is no evidence of X-ray confirmed arthritis.  
Confirmation of arthritis by X-ray examination is a 
prerequisite for consideration of a compensable rating under 
Diagnostic Code 5010-5003.  

Turning to the left knee, the most recent VA examination 
findings reveal left knee range of motion measured as 0 
degrees of extension with 130 degrees of flexion.  The VA 
examiner described slight pain on motion, and that pain could 
certainly further limit functional ability during flare-ups.  
It was noted, however, that an attempt to express any further 
functional disability in terms of loss of range of motion was 
not feasible.  Based upon the evidence of record, the Board 
must find that, even with consideration of functional 
impairment during flare-ups and upon prolonged use, the 
preponderance of the evidence establishes that the veteran's 
left knee range of motion falls well short of the criteria 
necessary for even a compensable rating under either 
Diagnostic Codes 5260 or 5261.

However, the veteran voices credible complaints of constant 
left knee pain with occasional swelling.  His degenerative 
changes are confirmed by X-ray examination.  These findings 
establish entitlement to a 10 percent rating, separate from 
the 10 percent rating under Diagnostic Code 5257, under 
Diagnostic Code 5010-5003.  VAOPGCPREC 9-98 (August 14, 
1998); 38 C.F.R. §§ 4.40, 4.45 (2001).  Thus, the veteran is 
entitled to a 10 percent rating for slight impairment due to 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257, and a separate 10 percent rating for left knee 
arthritis under Diagnostic Code 5010-5003.  The Board, 
however, finds no further basis for an increased evaluation.  
Clearly, the limitation of functional impairment demonstrated 
does not even approach what would be necessary to establish 
entitlement to a 20 percent rating for limited motion.  There 
is no doubt of material fact to be resolved in the veteran's 
favor.  38 U.S.C. § 5107(b) (West Supp. 2001).

VI.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (2001).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (2001).

As indicated above, the veteran holds a 10 percent rating for 
slight left knee instability, a 10 percent rating for 
arthritis with limitation of motion of the left knee, and a 
10 percent rating for slight left knee instability.  His only 
other service connected disability, chronic brain syndrome 
with schizophrenic reaction, has been evaluated as 10 percent 
disabling by the RO.  

Under VA regulations, the veteran's combined 40 percent 
rating does not meet the schedular criteria for a TDIU 
rating.  38 C.F.R. § 4.16(a) (2001).   Thus, he is not 
entitled to a TDIU evaluation under the schedular standards 
of 38 C.F.R. § 4.16.  However, a claim may be referred to the 
Director of Compensation and Pension Service for extra-
schedular consideration where the evidence establishes that 
the veteran is unemployable by reason of service-connected 
disability, but fails to meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2001).  
An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  Id.  The 
veteran's age and effects of non-service connected 
disability, however, are not factors for consideration.  
38 C.F.R. §§ 3.341(a), 4.19 (2001).

The issue at hand involves a determination as to whether 
there are circumstances in this case, apart from the non-
service-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must 
determine if there is some service connected factor outside 
the norm which places the veteran in a different position 
than other veterans with a 40% combined disability rating.  
Id.  The fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough as a schedular 
rating provides recognition of such.  Id.  Rather, the 
veteran need only be capable of performing the physical and 
mental acts required by employment.  Id.  Furthermore, the 
schedular criteria compensate for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  See 38 C.F.R. § 4.1 (2001). 

Review of the record reveals that the veteran entered service 
with a 7th grade education.  His military occupational 
specialty was as an electrician.  Post-service, he was 
employed as a factory worker a truck driver and an 
undisclosed position at a meat company.  He told a VA 
examiner in 1998 that his lower extremity disability was not 
interfering with his work as he did not have to walk very 
much.  In April 1999, he told a VA examiner that he was 
earning about $175 per week as a handy-man.  In July 2001, he 
told a VA examiner that he last worked a maintenance job  and 
gave it up because of knee and back problems, not because of 
nervousness.

The Board finds that the veteran has failed to meet his 
burden of demonstrating that his service connected 
disabilities preclude him from securing and following a 
substantially gainful occupation.  The recent VA examinations 
describe the severity of the veteran's organic brain syndrome 
as mild in degree with GAF score representative of him being 
able to function pretty well.  Therefore, the impact of this 
disability on the veteran's ability to work would be 
considered minimal at most. There is VA opinion of record 
that his mental status does not prevent him from working.  
There is also VA examination reports of record which describe 
his left and right knee disabilities as mild in degree.  
There is no evidence of record suggesting that the veteran's 
service connected disabilities preclude him from performing 
any type of employment.  

Based on the evidence above, the Board finds that there is no 
evidence which suggests that, even when considering his 
limitations and exacerbations, that some factor exists which 
takes the veteran's case outside the realm of the usual so as 
to render him unable to perform some type of light manual 
labor consistent with his past experience.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
a finding that the veteran is unemployable due to his service 
connected low back disability.  The Board finds that the 
statements of unemployability provided by the veteran are 
neither persuasive nor supportable when viewed in light of 
the entire evidence of record.  The benefit of the doubt rule 
is not for application, see 38 U.S.C.A. § 5107(b) (West Supp. 
2001), and the claim for entitlement to TDIU is denied.

ORDER

Service connection for leg disabilities, diagnosed as 
peripheral vascular disease, as secondary to service 
connected bilateral knee disability is denied.

Service connection for a back condition is denied.

An increased rating for left knee disability is denied.

An increased rating for right knee disability is denied.

An increased rating for arthritis of the knees is denied.

Entitlement to TDIU is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

